Citation Nr: 0822021	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chondromalacia patella of the left knee. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chondromalacia patella of the right knee. 

3.  Entitlement to service connection for a low back 
condition. 

4.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen the claims of entitlement to 
service connection for chondromalacia patella of the right 
and left knees and denied service connection for a low back 
condition and residuals of head trauma.

In the veteran's substantive appeal, she requested a hearing 
before a member of the travel board.  The veteran was 
afforded a hearing on February 29, 2008.  Subsequent to the 
February 29, 2008 hearing, the veteran submitted evidence and 
a written waiver, waiving a review of this evidence by the 
RO.  Therefore, the Board has the jurisdiction to consider 
the new evidence pursuant to 38 C.F.R. § 20.1304(c) (2007).  
Furthermore, the Board notes that the record was kept open 60 
days after the hearing so that the veteran could submit 
additional evidence, however, no additional evidence was 
submitted.

The issues of entitlement to service connection for a low 
back disability and residuals of head trauma are addressed in 
the REMAND portion of the decision and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for chondromalacia patella of the 
right knee and left knee was denied in a November 1982 rating 
decision.  The veteran was notified of this decision and she 
did not file an appeal.

2.  In November 2002, the veteran sought to reopen the claim, 
and in June 2003, the RO found that new and material evidence 
had not been submitted and the claims remained denied.  The 
veteran did not appeal.  

3.  Evidence received since the June 2003 rating decision is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claims.  However, it is 
not of such significance that it raises a reasonable 
possibility of substantiating the claims of service 
connection for chondromalacia patella of the right knee and 
left knee.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 2003 decision, which denied the claim of 
entitlement to service connection for chondromalacia patella 
of the left knee as new and material evidence has not been 
submitted; thus, the claim remains final and is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).

2.  New and material evidence has not been received since the 
RO's June 2003 decision, which denied the claim of 
entitlement to service connection for chondromalacia patella 
of the right knee as new and material evidence has not been 
submitted; thus, the claim remains final and is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In the November 1982 rating decision, the RO denied the 
claims of entitlement to service connection for 
chondromalacia patella of the right and left knees on the 
basis that the chondromalacia existed prior to enlistment and 
there was no aggravation to the disability while the veteran 
was in service.  See generally 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  The evidence of record at 
the time of the decision consisted of the veteran's service 
treatment records and a VA examination dated in November 
1982.  The veteran was notified of the decision in November 
1982.  The veteran did not file an appeal and the November 
1982 rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

In November 2002, the veteran submitted a new claim for a 
bilateral knee condition.  By rating determination dated in 
June 2003, the RO continued the denials.  The RO found that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for bilateral 
chondromalacia.  In reaching this determination, the RO 
considered the veteran's VA treatment reports dated from 2002 
through 2003.  Notice of the determination was mailed to the 
veteran in June 2003.  She did not appeal.

In December 2004, the veteran filed another informal claim to 
reopen the matter.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The evidence submitted since the June 2003 rating decision 
includes VAMC treatment records, a letter from Dr. M.C., and 
testimony taken at the veteran's hearing. 

The Board finds the evidence of the VAMC treatment records 
and the letter from Dr. M.C. to be new because it has not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  However, the evidence is 
not material for several reasons.  The VAMC treatment records 
show a current knee condition but they do not offer any 
evidence that the knee conditions were aggravated by service.  
In addition, the letter from Dr. M.C. states that the veteran 
has a diagnosis of bilateral chondromalacia but does not 
render any opinion as to the etiology of the disabilities.  

At her February 2008 Travel Board hearing, the veteran 
testified that while in service she fell on board the ship 
and bruised her knees on the steel floor.  To the extent that 
she has offered testimony in an attempt to establish 
aggravation of her preexisting condition in service, the 
Board notes that such evidence essentially constitutes 
reiterations of the veteran's assertions made in connection 
with the prior denial.  Already of record at the time of the 
initial denial, is a letter written by the veteran, while in 
service, in response to her dismissal from service.  The 
letter dated May 1982, stated that she believed her knee 
injury was caused while on active duty aboard the ship.

The veteran's assertions were made in connection with the 
prior denial, and, thus, cannot be considered "new" within 
the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not a medical expert, she is not qualified to express an 
opinion regarding medical causation, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported testimony, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As there is no material evidence which relates to an 
unestablished fact necessary to substantiate the claims, the 
Board lacks jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in her possession that pertains to the claim.

The RO sent VCAA notice to the veteran in February 2000, May 
2003 and March 2005, informing her of the notice that would 
be necessary to establish a claim for service connection.  
Notwithstanding this belated notice, the Board determines 
that there was no prejudice to the veteran because the claim 
was readjudicated in June 2003, when the claim was reopened.  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Furthermore, the veteran's representative did not raise any 
issues of prejudice to the veteran with regard to lack of 
VCAA notice.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO sent a letter in May 2003, stating what is necessary 
to establish a claim for service connection and informed the 
veteran of what qualifies as new and material evidence and 
what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), she was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
initial rating decision, the Board determines that the 
veteran is not prejudiced, because she had a meaningful 
opportunity to participate effectively in the processing of 
her claim and her claim was readjudicated.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA and non-VA medical records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for chondromalacia 
patella of the left knee remains final and is not reopened.  
The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for chondromalacia 
patella of the right knee remains final and is not reopened.  
The appeal is denied.



REMAND

With respect to the veteran's claim for service connection 
for a low back disability, the veteran asserts that she 
injured her back in a body surfing accident while in service 
and her current back disability stems from this incident.  
There is evidence of the veteran injuring her back while in 
service and her service treatment records show that the 
veteran presented for back pain on several occasions during 
service.  Furthermore, the veteran's current treatment 
records show complaints of back pain.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the veteran merits a VA medical 
examination in connection with her claim.  

With respect to the veteran's claim for entitlement to 
service connection for residuals of head trauma the veteran 
contends that she sustained a brain injury during the same 
body surfing incident while in service.  Treatment records 
document this incident occurring in service.  The veteran 
received a neuropsychological examination in June 2002.  
However, the record does not contain the second page of the 
examination report.  The records show that the veteran 
sustained two additional traumatic brain injuries after 
service and also fell off a horse when she was six years old.  
Therefore, the Board requires the entire report from the June 
2002 neuropsychology examination and a medical opinion to 
determine whether the veteran's residuals of head trauma are 
related to her service or are related to the incidents 
preceding or following service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a VA examination 
in order to determine the nature and 
etiology of her low back disability.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the low back disability 
was incurred during service or is 
otherwise etiologically related to 
service.  A complete rationale must be 
given for any opinion expressed.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Obtain the veteran's June 2002 
neuropsychology examination.  If the 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran should be informed of 
such and given the opportunity to submit 
the report.

3.  Schedule the veteran a VA neurology 
examination in order to determine the 
nature and etiology of the residuals of 
her head trauma.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should report all current 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the residuals of her head trauma are 
etiologically related to service.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, readjudicate the issues 
on appeal.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and her representative.  The 
appropriate time within which to respond 
should provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


